RULEY, JUDGE:
Claimant was the owner and operator of Bob’s Bake Shop, located at 930 Maple Drive, Morgantown, West Virginia. The shop occupied approximately half of a building, owned by William Marsh, which was located at that address. All the equipment inside the bakery was owned by the claimant. The respondent acquired the property by eminent domain in July 1979, as part of a four-lane highway improvement project. The claimant closed his business on June 7, 1979, even though he had received no written notification from the respondent to vacate. Claimant alleged that he had received oral notice that he might possibly have to leave by June 1 and definitely by July 1. He stated the June date came from Kathleen Berry, the respondent’s right-of-way agent for District.- 4. The July date came from Elwood Penn, chief of relocation operations. Claimant seeks an award of $40,000.00 as compensation for propertly allegedly taken by respondent. The claimant has already received a $10,000.00 “in lieu of” payment instead of actual reimbursement for moving costs.
The testimony of respondent’s witnesses contradicted much *444of the claimant’s testimony. Ms. Berry and Mr. Penn both deny telling the claimant to leave by a certain date. Contact sheets maintained by Ms. Berry indicated that she told the claimant to “plan on continuing his business thru June.” The 30-day notice to vacate was sent July 30, 1979, advising the claimant to vacate on or before September 1, 1979. Relocation assistance was offered to the claimant by Paul McMahan, a right-of-way agent. His records indicate “about 10” relocation sites which were recommended. The claimant states that only four or five were mentioned and none was acceptable.
The respondent’s evidence indicates that it attempted to aid the claimant by suggesting relocation sites and offering to pay for moving expenses. There is no evidence that the respondent acquired any of claimant’s property. Claimant’s equipment apparently was transferred to William Marsh as payment for rent due him from the claimant. The $10,000.00 in lieu of payment was the maximum amount allowable. The Court can find no basis for an award to the claimant.
Claim disallowed.